Citation Nr: 0103926	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-24 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it has identified the issue on appeal as entitlement to 
service connection for a right foot disorder, it is clear 
that the regional office (RO) has also adjudicated the issue 
of entitlement to service connection for a right ankle 
disorder.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office (RO).

2. Cellulitis of the right foot was shown in service.

3.  The evidence submitted in support of the claim does not 
establish a current disability associated with the right 
ankle or foot.


CONCLUSION OF LAW

A right foot disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §  1110 (West 1991 & Supp. 
2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110.  In order to make a 
showing of chronic disease in service, one must present a 
combination of manifestations sufficient to identify the 
disease entity with sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Board must point out that the existence of disability is 
a statutory requirement quite independent of any previous law 
or case law based upon the concept of a well-grounded claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  (Emphasis in original.) See U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.")  In other words, 
the recent legislative change that eliminated the concept of 
a well-grounded claim did not in any way alter the basic 
statutory requirement that there must be a present disability 
before service connection may be granted.

The United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court") held 
that a claim for service connection was "well grounded" 
when three basic elements are satisfied with competent 
evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  First, 
there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence). Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods are related to service).  
Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Court has further held that the second and third elements 
of a claim for service connection can also be satisfied under 
38 C.F.R. § 3.303(b) (2000) by (a) evidence that a condition 
was "noted" during service or an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The Board finds that while this case law regarding a well-
grounded claim is no longer controlling for the proposition 
that the claimant must come forward initially with these 
three elements to establish a well-grounded claim, this case 
law with respect to what constitutes "competent" evidence 
to establish critical facts remains both compelling and 
controlling.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Moreover, when all the evidence is assembled, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reveal that the veteran underwent an 
enlistment physical examination in August 1942.  At that time 
no abnormalities of the feet were identified by either the 
veteran or the examiner.  The veteran sought medical care for 
mild swelling and tenderness of the right foot on January 29, 
1943.  He was admitted to the naval hospital and treated with 
sulfathiazole and hot wet soaks.  A diagnosis of cellulitis 
of the right foot was made.  The record indicates that the 
veteran improved and was discharged on February 2, 1943 to 
return to duty.  The veteran was again admitted on February 
5, 1943, with "mild exacerbation" of the cellulitis of the 
right foot.  He was again treated with hot soaks and 
sulfathiazole.  The record reflects that he improved and was 
discharged on February 7, 1943, to return to duty.  Service 
medical records reveal no further treatment was sought for 
cellulitis of the right foot.  The veteran underwent a 
separation physical examination on October 6, 1945.  No 
abnormalities or diseases of the right foot were noted at 
that time.

The veteran filed his original claim for service connection 
for a right ankle condition in July 1998.  The application 
form requested that he report all post service treatment for 
the claimed disability and he responded "none."  

Post-service records reveal that the veteran presented to a 
private hospital with complaints of fever, chills, muscle 
pain, muscle aches and fatigue for the 24 hours prior to his 
admission on August 1995.  The hospital discharge summary 
indicates that the veteran's "past medical history was 
significant for hypertension and high cholesterol.  Otherwise 
he has been healthy."  The discharge summary also indicates 
that the veteran had erythema and tenderness to the lower 
left leg with some edema, trace to 1+ and a white count of 
28,000 with a left shift.  The veteran was treated with 
Rocephrin.  The veteran's temperature and white count came 
down and the veteran's erythema, tenderness and swelling 
decreased.  The veteran was discharged in good condition 
three days after admission.  The final diagnoses were 1. 
Cellulitis of the left leg with probable septicemia, 2. 
Hypertension, and                 3. Hypercholesterolemia.  

Post-service medical records reflect that the veteran 
presented to the same private hospital in October 1995, 
complaining of fever and myalgia.  The emergency department 
record reveals that the veteran had experienced increasing 
pain to his left ankle and lower extremity for two days with 
fever and chills beginning the morning of his admission.  The 
past medical history references the veteran's August 1995 
hospitalization along with his hypertension and 
hypercholesterolemia.  The veteran was admitted and treated 
with intravenous (IV) antibiotics, Rocephrin 2 grams IV 
piggyback every day, oral diuretics, increase in potassium 
and Tylenol.  The discharge summary indicates that the 
veteran's fever came down over several days and upon the day 
of discharge was no higher than 99.8 degrees.  The edema and 
cellulitis of the lower left extremities had also decreased.  
The veteran was discharged to the skilled nursing unit three 
days after admission.  The discharge summary also indicates 
plans to do a venous Doppler study to rule out deep venous 
thrombosis and an anticipated stay in the skilled nurses unit 
of two to seven days.  The diagnoses upon discharge were 
bacterial cellulitis of the lower extremity with underlying 
venostasis disease and chronic edema (no bacteremia noted), 
venostasis disease with edema to the lower extremities and 
stable hypertension.

In November 1998, the RO sent the veteran a letter advising 
of a very extensive list of nine different classes of 
information that could substantiate his claim.  In response 
to this request for evidence to substantiate the claim, the 
veteran replied with a copy of his discharge and separation 
papers.  

The veteran testified in a local hearing that he first 
experienced a problem with his right ankle in January and 
February 1943 (Transcript (T) at pg. 2).  He was treated with 
a hot water bottle (T. at pg. 2).  The hot water bottle 
caused a blister to come up, which went untreated until three 
or four days later with  "some ol' purple medication" (T. 
at pg. 2).   A few days after discharge he pulled off the 
scab and discovered that he had a hole in his right ankle an 
inch deep (T. at pg. 2).  The veteran sought treatment 
immediately and was told by the doctor to come back for 
dressing every morning (T. at pg. 2-3).  The veteran 
testified that this course of treatment was ongoing, "seemed 
like 90 days" (T. at pg. 3).  The veteran never returned to 
sick call after the wound healed but he continued to have 
swelling in both ankles (T. at pg. 3).  When he had swelling, 
he would elevate his feet and the swelling would go down (T. 
at pg. 3). 

The veteran testified that the next time he sought treatment 
for his feet was "September of last year"  (T. at pg. 3).  
The hearing was held in March 2000.  He testified further 
that he was treated for a blister that came up on the 
backside of his left leg, which "wasn't caused from no hot 
water bottle"  (T. at pg. 5).  The veteran opined that it 
was a "possibility" that the bacterial cellulitis of his 
left leg was related to service (T. at pg. 4).  He reported 
that in September of "last year" he was treated for his 
left leg. (T. at pg. 4-5).

II.  Analysis

The Board finds that the veteran's claim has been adequately 
developed pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(hereafter VCAA) (to be codified at 38 U.S.C. § 5103A).  In 
this regard, the Board observes that the RO advised the 
veteran in its July 1999 statement of the case that the 
veteran had not provided evidence of a current right foot or 
ankle disability and that one of the requirements necessary 
to establish service connection was the submission of medical 
evidence that showed that the claimed disease or injury 
currently existed.  Thereafter, in a supplemental statement 
of the case issued in April 2000, the RO pointed out that the 
veteran had provided all the information available from 
private sources and that he had still not provided medical 
evidence concerning a chronic right foot or ankle condition.  

The record further reflects that the veteran has not alleged 
the existence of any service medical records, or any other 
Federal government records, not already on file.  He denied 
the existence of medical evidence from any source to support 
his claim from separation from service to the 1990's.  The RO 
expressly advised the veteran of the many types of evidence 
that could substantiate the claim in November 1998 and the RO 
has obtained all the medical evidence identified by the 
veteran that was alleged to substantiate the claim.  In this 
regard, the Board must point out that at the hearing on 
appeal the veteran referred to additional medical evidence 
dating from 1999, but that evidence pertained to the left 
lower extremity, not the right lower extremity.  Therefore, 
the Board does not find that there is any allegation of 
outstanding, existing evidence that could substantiate the 
claim that has not already been obtained.  Furthermore, the 
veteran was fully informed of what types of evidence he could 
submit to substantiate his claim.

Moreover, although the new law revised the former 38 U.S.C.A. 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
of a well-grounded claim before the Secretary is obligated to 
assist the claimant in developing the facts pertinent to the 
claim, the new law does not require that the Secretary make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought when there is no reasonable possibility that such 
assistance would aid in substantiating the claim (38 U.S.C.A. 
§ 5103A(a)).  Further, there is no obligation to obtain a 
Department of Veterans Affairs (VA) medical examination or 
opinion unless the claimant makes a showing with competent 
evidence of current disability or persistent or recurrent 
symptoms of disability.  For the reasons set out below, the 
Board finds the claimant has not made such a showing.

In light of the above, the Board finds that the RO has fully 
discharged all the requirements of the new legislation.  
There is no indication of any outstanding evidence that could 
substantiate the claim.  A VA examination or opinion is not 
necessary to decide the claim.  Thus, even if it was arguable 
that the RO had not informed the veteran of what evidence the 
RO and what evidence the veteran are respectively responsible 
for obtaining, the RO has gone beyond such a requirement by 
actually obtaining all existing evidence that allegedly could 
substantiate the claim.  Therefore the Board finds it is not 
prejudicial to proceed to decide the claim without first 
referring the claim back to the RO to consider in light of 
the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has considered the evidence relevant to this claim, 
and first notes that there is no evidence of a chronic 
disorder of the right ankle during service.  The veteran 
received inpatient treatment for cellulitis of his right foot 
in January and February 1943.  His condition improved and he 
was discharged.   The service medical records reflect no 
other complaints or treatment of foot problems.  Furthermore, 
none were noted during his separation physical examination.  
Although the veteran testified in March 2000 that his feet 
continued to swell, the  record reveals no other medical 
treatment or diagnoses pertaining to his right foot or ankle 
in service or for many decades after service.  The treatment 
records from the 1990's fail to show a chronic disability of 
the right foot or ankle.

The post-service records do reflect a bilateral foot 
disorder, venostasis disease with chronic edema.  It also 
reflects cellulitis of the left lower extremity.  The history 
recorded in conjunction with these findings fails to indicate 
the current disorders existed before the 1990's.  Reading 
these records as a whole, they fail to show a right lower 
extremity disability, or even if they can be read as showing 
right lower extremity disability as a part of bilateral 
venostasis disease, they place the onset of the current 
disability proximate to 1995, not fifty or more years 
earlier.  The records also provide a medical etiology for the 
current disorder that is not linked in any way to service.  
Therefore, these records do not raise any reasonable basis to 
obtain a further medical opinion in order to decide the 
claim.  

The veteran has testified and indicated by his March 1999 
notice of disagreement that the root of his current 
disability is the blister that developed on his right ankle 
while in service.  His lay opinion, however, is insufficient 
to establish a nexus between his current disability and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).
 
The Board further notes that while the RO did not adjudicate 
the claim on the merits, since its denial was predicated on 
the same essential flaw, i.e., no current disability, the 
Board finds that the RO's basis for denial does not 
constitute prejudicial error.  Sanchez v. Derwinski, 2 Vet. 
App. 330, 333 (error is harmless if it does not change the 
resolution of appellant's claim).  In addition, since the 
record reveals that the veteran had been given notice of the 
need to submit medical evidence as to a current disability 
associated with a right foot or ankle disorder, the Board's 
consideration of his claim at this time is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board must emphasize that it has no doubt about 
the veteran's good faith in bringing his claim.  The Board is 
confident that the veteran is personally convinced that he 
has a current disability related to service.   Ultimately, 
however, the Board must conclude that the medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  In such circumstances, the benefit of the doubt 
doctrine is not for application.  


ORDER

The claim for service connection for a right ankle disorder 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

